


110 HR 1905 : District of Columbia House Voting

U.S. House of Representatives
2007-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1905
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 20, 2007
			 Received; read twice and referred to the
			 Committee on
			 Finance
		
		AN ACT
		To provide for the treatment of the
		  District of Columbia as a Congressional district for purposes of representation
		  in the House of Representatives, to amend the Internal Revenue Code of 1986 to
		  adjust the estimated tax payment safe harbor based on income for the preceding
		  year in the case of individuals with adjusted gross income greater than $5
		  million, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 District of Columbia House Voting
			 Rights Act of 2007.
		2.Treatment of District
			 of Columbia as Congressional district
			(a)In
			 generalNotwithstanding any other provision of law, the District
			 of Columbia shall be considered a Congressional district for purposes of
			 representation in the House of Representatives.
			(b)Conforming
			 Amendments Relating to Apportionment of Members of House of
			 Representatives
				(1)Inclusion of
			 single District of Columbia member in reapportionment of members among
			 StatesSection 22 of the Act
			 entitled An Act to provide for the fifteenth and subsequent decennial
			 censuses and to provide for apportionment of Representatives in
			 Congress, approved June 28, 1929 (2 U.S.C. 2a), is amended by adding at
			 the end the following new subsection:
					
						(d)This section shall
				apply with respect to the District of Columbia in the same manner as this
				section applies to a State, except that the District of Columbia may not
				receive more than one Member under any reapportionment of
				Members.
						.
				(2)Clarification of
			 determination of number of Presidential electors on basis of 23rd
			 AmendmentSection 3 of title 3, United States
			 Code, is amended by striking come into office; and inserting the
			 following: come into office (subject to the twenty-third article of
			 amendment to the Constitution of the United States in the case of the District
			 of Columbia);.
				3.Increase in Membership
			 of House of Representatives
			(a)Permanent
			 Increase in Number of MembersEffective with respect to the One
			 Hundred Tenth Congress and each succeeding Congress, the House of
			 Representatives shall be composed of 437 Members, including any Members
			 representing the District of Columbia pursuant to section 2(a).
			(b)Reapportionment
			 of Members Resulting From Increase
				(1)In
			 generalSection 22(a) of the Act entitled An Act to
			 provide for the fifteenth and subsequent decennial censuses and to provide for
			 apportionment of Representatives in Congress, approved June 28, 1929
			 (2 U.S.C.
			 2a(a)), is amended by striking the then existing number
			 of Representatives and inserting the number of Representatives
			 established with respect to the One Hundred Tenth Congress.
				(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall apply with respect to the regular decennial census
			 conducted for 2010 and each subsequent regular decennial census.
				(c)Special Rules
			 for Period Prior to 2012 Reapportionment
				(1)Transmittal of
			 revised statement of apportionment by PresidentNot later than 30
			 days after the date of the enactment of this Act, the President shall transmit
			 to Congress a revised version of the most recent statement of apportionment
			 submitted under section 22(a) of the Act entitled An Act to provide for
			 the fifteenth and subsequent decennial censuses and to provide for
			 apportionment of Representatives in Congress, approved June 28, 1929
			 (2 U.S.C.
			 2a(a)), to take into account this Act and the amendments made
			 by this Act.
				(2)Report by
			 clerkNot later than 15 calendar days after receiving the revised
			 version of the statement of apportionment under paragraph (1), the Clerk of the
			 House of Representatives, in accordance with section 22(b) of such Act
			 (2 U.S.C.
			 2a(b)), shall send to the executive of each State a certificate
			 of the number of Representatives to which such State is entitled under section
			 22 of such Act, and shall submit a report to the Speaker of the House of
			 Representatives identifying the State (other than the District of Columbia)
			 which is entitled to one additional Representative pursuant to this
			 section.
				(3)Requirements for
			 election of additional memberDuring the One Hundred Tenth Congress, the
			 One Hundred Eleventh Congress, and the One Hundred Twelfth Congress—
					(A)notwithstanding
			 the final undesignated paragraph of the Act entitled An Act for the
			 relief of Doctor Ricardo Vallejo Samala and to provide for congressional
			 redistricting, approved December 14, 1967 (2 U.S.C. 2c), the
			 additional Representative to which the State identified by the Clerk of the
			 House of Representatives in the report submitted under paragraph (2) is
			 entitled shall be elected from the State at large; and
					(B)the other
			 Representatives to which such State is entitled shall be elected on the basis
			 of the Congressional districts in effect in the State for the One Hundred Ninth
			 Congress.
					4.Nonseverability of
			 provisionsIf any provision of
			 this Act, or any amendment made by this Act, is declared or held invalid or
			 unenforceable, the remaining provisions of this Act and any amendment made by
			 this Act shall be treated and deemed invalid and shall have no force or effect
			 of law.
		5.Adjustment of
			 estimated tax payment safe harbor for individual taxpayers with adjusted gross
			 income greater than $5 million
			(a)In
			 generalSubparagraph (C) of
			 section
			 6654(d)(1) of the Internal Revenue Code of 1986 (relating to
			 limitation on use of preceding year’s tax) is amended by redesignating clauses
			 (ii) and (iii) as clauses (iii) and (iv), respectively, and by inserting after
			 clause (i) the following new clause:
				
					(ii)Individual
				adjusted gross income greater than $5,000,000If the adjusted gross income shown on the
				return of the individual for such preceding taxable year exceeds $5,000,000,
				clause (i) shall be applied by substituting 110.1 for
				110 in the last row of the table
				therein.
					.
			(b)Separate
			 returnsClause (iii) of section 6654(d)(1)(C) of such Code, as
			 redesignated by subsection (a), is amended by inserting and clause (ii)
			 shall be applied by substituting $2,500,000 for
			 $5,000,000 before the period at the end.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
	
		
			Passed the House of
			 Representatives April 19, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
